Citation Nr: 1025379	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This case initially came before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the RO.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a Travel Board hearing at the RO in May 2010.  After 
certification to the Board, the Veteran submitted additional 
evidence that was accompanied by a waiver of RO jurisdiction.  As 
such, this evidence will be considered by the Board in the 
adjudication of this appeal.


FINDING OF FACT

The Veteran's report of his exposure to stressful events during 
service is consistent with the circumstances of his service and 
is credible, and the medical evidence indicates that his PTSD is 
related to a corroborated in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 38 
C.F.R. § 3.303(b) provides that service connection may be granted 
where a disease manifests itself in service (or within the 
presumptive period) but is not identified until later, and the 
evidence shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms an in-
service stressor; and credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veterans lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the Veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  If 
the preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on a claim for service-connection, the 
Board has the responsibility of weighing the evidence, including 
the medical evidence, for purposes of determining where to give 
credit and where to withhold the same. Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  

To be probative a medical opinion or examination report must 
contain (1) a clear conclusion, (2) be based on supporting data, 
and (3) set forth a reasoned medical explanation connecting the 
two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Court has rejected the principle that opinions of private 
treating physicians are entitled to presumptively greater weight.  
See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  However, a 
private medical opinion may not be discounted solely because that 
physician did not review the claims file; nor may a VA medical 
opinion be given greater weight solely because the claim file was 
reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

An opinion containing only data and conclusions is of little 
weight.  Rather, it is the adequacy of the facts upon which an 
opinion is based, together with the rationale explaining the 
significance or lack of significance of the information used in 
reaching the opinion which lends greater probative value.  
Nieves-Rodriguez, Id.  

In this vein, a private physician's opinion may not be discounted 
solely because it relied upon a history related by a Veteran when 
the claim file was not reviewed.  Rather, the history related, 
and upon which the opinion relied, must be assessed.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  

Some factors for consideration in weighing the probative value of 
diagnoses or opinions are the extent and accuracy of data and 
history relied upon, past treatment of a Veteran, the use of 
examination findings, the use of clinical, laboratory or 
radiological studies, a review of claim file (not required of 
private physicians) or other clinical records, and a review of 
medical literature.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

In the present case, the evidence shows that the Veteran is 
competently diagnosed with PTSD.  For example, in a July 2004 
statement, M.P.A., D.O. indicates that the Veteran has PTSD.  In 
a May 2005 private treatment note, Dr. M.P.A. diagnosed the 
Veteran with PTSD.  In a February 2008 statement Dr. M.P.A. 
indicated that he had no doubt the Veteran has severe PTSD.  In a 
February 2010 private treatment note by J.B., M.D., the Veteran 
was again diagnosed with PTSD.

Because the Veteran is diagnosed as having PTSD, the first 
element of service connection, evidence of a current disability, 
is met.  See Shedden, 381 F.3d at 1167.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

Participation in combat, a determination that is to be made on a 
case-by-case basis, requires that a Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. 
App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).  

If VA determines that a Veteran engaged in combat with the enemy 
and his alleged stressor is combat related, then his lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).   

When the claimed stressor is not related to combat, the Veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

In such cases, the record must contain service records or other 
corroborative evidence that substantiates the Veteran's testimony 
or statements as to the occurrence of the claimed stressors.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
supra.  

The Veteran asserts that his PTSD is the result of his 
experiences during Vietnam.  In a November 2004 statement in 
support of the Veteran's claim, his representative reported that 
while stationed in Binh Thuy, the Veteran was off loading a 
reefer barge of meat.  He witnessed a fellow soldier go 
overboard, and land in the water between the barge and the dock.  
He was also shown a body bag full of arms and legs by a soldier 
whose job it was to "picking up body parts."  At Vin Long, he 
witnessed a helicopter crash into the river.  Towards the end of 
his tour he witnessed another helicopter crash and disintegrate 
on the blacktop.

In a December 2009 statement by H.A.D., Ed.D., the Veteran 
reported the same stressors as he had in November 2004.  He also 
reported having shot an "infiltrator" who had attempted a 
suicide attack on their base.  He also reported witnessing a 
soldier turn his .45 on himself and shot his shoulder as an 
attempt to return to the United States.

In an attempt to confirm the alleged stressors, the RO requested 
information from the National Personnel Records Center.  The 
Veteran's personnel records noted that he served in Vietnam from 
December 1969 to December 1970.  His job while in Vietnam was 
that of Cargo Handler with the 440th TC Co USARPAC.

The Veteran's DD Form 214 notes his primary specialty as 64B20 
heavy truck driver.  It also notes that his last duty assignment 
was with the 440th trans CO USARV.  His awards consist of the 
National Defense Service Medal, Vietnam Service Medal, and the 
Vietnam Campaign Medal.  

The Board notes that corroboration of every detail of a claimed 
stressor, including personal involvement, is not required; 
rather, a Veteran needs only to submit independent evidence of a 
stressful event that is sufficient to imply his or her personal 
exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

However, the identified stressors that dealt with the suicide 
attack or the crash of a helicopter into a river could not be 
independently verified so as to support a current diagnosis of 
PTSD. 

There is corroboration of an in-service stressor.  The in-service 
stressful experience of witnessing a helicopter crash and his 
witnessing the death of the soldier are consistent with his 
duties during that time he was on active duty; however the 
reported shooting of a suicide attacker is not.  Further, the 
Veteran has provide a consistent history of his stressors 
regarding his traumatic experience of observing body bags full of 
body parts, the helicopter crashes, and the drowning soldier.  
Hence the Board finds him to be competent to report the history 
of stressors and credible in his statements.  The Board notes 
that in an August 2007 "buddy" statement, D.F. indicating that 
he was stationed with the Veteran at Vinh Long, and witnessed the 
helicopter crash that the Veteran reported seeing.  Thus this 
"Buddy" statement provides independent corroboration of this 
particular stressor as reported by the Veteran.

The Veteran's private doctors, Dr. H.A.D. in his December 2009 
statement and Dr. J.B. in his February 2010 private treatment 
note, attributed the Veteran's PTSD to his service in Vietnam 
thus establishing a link between the Veteran's PTSD and the in-
service stressors.  As such, service connection is warranted.


ORDER

Service connection for PTSD is granted.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


